Fourth Court of Appeals
                                 San Antonio, Texas
                                       August 3, 2017

                                    No. 04-16-00764-CV

                          Miguel GUERRA and Ana Anita Guerra,
                                      Appellant

                                             v.

                Copernicus GUERRA, Eric Stubbs, and Monica Trish Guerra,
                                      Appellee

                 From the 285th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2015-CI-10888
                           Honorable Larry Noll, Judge Presiding


                                      ORDER

        On July 25, 2017, appellees Copernicus Guerra, Eric Stubbs, and Monica “Trish” Guerra
filed a Motion to Dismiss Appeal for Want of Jurisdiction. After reviewing the motion, we
ORDER the motion carried with the appeal. The motion will be ruled upon when the appeal is
submitted and decided.



                                                  _________________________________
                                                  Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of August, 2017.


                                                  ___________________________________
                                                  Luz Estrada
                                                  Chief Deputy Clerk